Citation Nr: 0309744	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  97-28 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of a 
back injury.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of a 
left shoulder injury.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of a 
left knee injury.  

4.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of a 
left ankle injury.  

5.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of a 
nose injury.  

6.  Entitlement to an increased rating for the service-
connected residuals of a tonsillectomy, currently evaluated 
as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

The veteran, his wife and son



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 RO decision, which 
denied a compensable rating for the service-connected 
tonsillitis.  

This case also came to the Board from a January 1997 RO 
decision, which determined that new and material evidence had 
not been submitted to reopen claims for service connection 
for a back injury, left shoulder injury, left knee injury, 
left ankle injury and a nose injury.  

In a July 1997 decision, the RO assigned a 10 percent rating 
for the service-connected tonsillitis, effective on June 3, 
1997.  The veteran continues his appeal for a higher rating.    

In July 1998, the Board remanded the case to the RO in order 
to afford the veteran the opportunity for a hearing at the RO 
before a Veterans Law Judge from the Board.  

In February 1999, the veteran testified at the RO before one 
of the undersigned Veterans Law Judges.  The tape of that 
hearing unfortunately was damaged to the extent that a 
transcript of the hearing could not be made.  The veteran 
then requested another hearing.  

In July 1999, the Board again remanded the case to the RO in 
order to afford the veteran another hearing at the RO before 
a Veterans Law Judge.  That hearing was held in April 2001, 
before another of the undersigned Veterans Law Judges.  

In January 2002, the Board remanded the case to the RO for 
additional evidentiary development of the record.  

The appeal is before a panel of Veterans Law Judges, which 
has been designated to make the final disposition of this 
proceeding for VA.  



FINDINGS OF FACT

1.  In an unappealed May 1996 rating decision, the RO denied 
the veteran's claims of service connection for residuals of a 
back injury, left shoulder injury, left knee injury, left 
ankle injury and a nose injury; the evidence received since 
this determination is cumulative or redundant of evidence 
previously considered, or the additional evidence, by itself 
or in connection with evidence previously assembled, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claims.  

2.  The service-connected residuals of a tonsillectomy are 
shown to be manifested by complaints of sore throat, nasal 
congestion, dysphonia and headaches with no objective 
findings.  



CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen the claims of service connection for residuals of a 
back injury, left shoulder injury, left knee injury, left 
ankle injury and a nose injury; and the May 1996 RO decision 
is final.  38 U.S.C.A. §§ 5108, 7105, 7104 (West 2002); 38 
C.F.R. § 3.156 (2002).  

2.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected residuals of a 
tonsillectomy have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 2002); 38 C.F.R. § 4.97 including Diagnostic Code 
6516 (effective prior to, on, and after October 7, 1996).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence Claims

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that during the pendency of the 
veteran's claims to reopen, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  It is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  

The Board will assume for the purposes of this decision that 
the liberalizing provisions of the VCAA are applicable to the 
veteran's claims to reopen.  However, nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002)).  

Although the rule is generally effective on November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing.  It applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does 
not apply to the veteran's claims to reopen, which were 
received before that date.  

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant attempting to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  

Because VA has no authority to make these provisions 
retroactively effective, they are applicable on the date of 
the rule's final publication, August 29, 2001.  66 Fed. Reg. 
45,620, 45,629.  They are not applicable to the veteran's 
claims to reopen, which were received in December 1996.  

Nevertheless, the claims file shows that the veteran has been 
informed of the VCAA (in an April 2002 letter from the RO).  
The RO has informed the veteran through its discussions in 
the Supplemental Statements of the Case (in May 1997, July 
1997, September 1997, and October 2002) of the evidence 
needed to reopen his claims, and has also advised the veteran 
of the evidence considered in connection with the claims to 
reopen and the bases for the denials.  

The RO has obtained VA and private records, to include those 
to which the veteran has referred, pertinent to the claims to 
reopen.  Additionally, the VA has provided the veteran an 
opportunity for a hearing before two of the undersigned 
Veterans Law Judges.  The Board is unaware of any additional 
evidence that is available to support the claims to reopen.  

Accordingly, the Board is satisfied that all relevant 
evidence has been properly developed and that no further 
assistance is required to comply with the duty to assist.  38 
U.S.C.A. § 5103A (West 2002).  Therefore, the Board will 
address the merits of the veteran's claims to reopen.  


B.  Factual Background and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In the present case, the veteran's claims of service 
connection for residuals of a back injury, left shoulder 
injury, left knee injury, left ankle injury and a nose injury 
were previously denied by the RO and Board on many occasions.  
In December 1953, the RO denied service connection for 
residuals of a back injury, left shoulder injury, left knee 
injury and a nose injury.  

In March 1980, the RO denied service connection for a left 
ankle disability; the RO also denied service connection for 
disabilities of the back, left shoulder, left knee and nose, 
on the basis that new and material evidence had not been 
submitted to reopen the claims.  

In July 1980, the RO confirmed its denial of service 
connection for disabilities of the back, left shoulder and 
nose, on the basis that new and material evidence had not 
been submitted to reopen the claims.  

In January 1982, the Board denied service connection for 
disabilities of the back, left shoulder, left knee and nose.  

In July 1986, the Board denied service connection for 
disabilities of the back, left shoulder, left knee and nose, 
on the basis that additional evidence submitted to reopen the 
claims did not establish a new factual basis that would 
permit the grant of service connection.  

In May 1988, the RO denied service connection for 
disabilities of the back, left shoulder, left knee and left 
ankle.  

In a May 1996 decision, the RO denied service connection for 
disabilities of the back, left shoulder, left knee, left 
ankle and nose, on the basis that new and material evidence 
had not been received to reopen the claims.  In a May 1996 
letter, the RO notified the veteran of the decision and of 
his appellate rights.  

The veteran did not perfect an appeal with regard to the May 
1996 decision, and it is considered final, with the exception 
that the claims may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  

The last final disallowance of the veteran's claims in this 
case is the May 1996 RO decision.  As such, the Board will 
consider evidence submitted since this RO determination in 
order to determine whether that evidence is new and material 
to reopen any of the veteran's service connection claims.  

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

When the RO denied the claims of service connection for 
disabilities of the back, left shoulder, left knee, left 
ankle and nose in May 1996, it had considered the veteran's 
voluminous record consisting of his service medical records, 
the VA records dating back to May 1953, the private medical 
records dating back to 1964, the records from the Social 
Security Administration, and the statements and testimony of 
the veteran.  

The service medical records show that, on one occasion in 
February 1951, the veteran complained of having left ankle 
pain.  On one occasion in May 1951, he complained of back 
pain.  

On three occasions in June 1952, during service, he was 
treated for a left knee sprain while playing ball.  On one 
occasion in December 1952, he received treatment for a 
muscular strain of the left shoulder.  

On a January 1953 physical examination for separation 
purposes, the nose, upper and lower extremities and spine 
were all reported to be normal.  

The VA records show that the veteran was seen beginning in 
May 1953, complaining of having back pain while picking 
tobacco.  He was diagnosed with mild lumbar strain.  The 
hospital records from December 1953 to February 1954 
reflected his complaint of back pain, which he attributed to 
driving a jeep in the service.  X-ray studies of the 
lumbosacral spine and left knee in December 1953 were 
unremarkable.  

The hospital records in January 1965 noted multiple aches and 
pains, to include the left shoulder and back.  On an 
examination in August 1965, the veteran reported a history of 
injury, including his shoulder and lumbosacral spine, in an 
automobile accident in May 1964; the diagnosis was strain of 
the lumbosacral and sacroiliac spine.  

On an examination in 1967, the veteran was noted to have 
chronic back pain since May 1964.  The outpatient records, at 
that time, reflected treatment for orthopedic complaints.  A 
June 1967 examination report indicated a diagnosis of low 
back syndrome, which was also indicated on a May 1974 
examination.  

The VA outpatient records from 1978 showed treatment for 
orthopedic disabilities, to include a low back syndrome and 
osteoarthritis.  The hospital records in August 1985 indicate 
that the veteran complained of having low back pain after a 
fall; the veteran reported that he had had this back problem 
on and off since service.  

The outpatient records, thereafter, show treatment for 
chronic lumbar strain.  He was also seen for complaints of 
having pain and swelling in the left leg and foot, to include 
the left ankle.  A skull x-ray series in August 1990 was 
normal.  

The veteran requested medication for low back pain in 
December 1990.  In September 1991, he was diagnosed with left 
trapezius muscle cramps.  X-ray studies of the lumbosacral 
spine in January 1993 showed degenerative changes without any 
acute fracture or disc disease.  

The records in 1994 show a diagnosis of degenerative joint 
disease of the lumbar spine.  A discharge summary in July 
1995 indicated that one of the veteran's primary diagnoses 
were those of chronic back and shoulder pain.  

The private records, including those obtained from the Social 
Security Administration, show that the veteran was treated 
for low back and left shoulder sprains as the result of an 
automobile accident in May 1964.  A November 1964 X-ray study 
of the lumbosacral spine was normal.  

On his application for Social Security benefits in 1967, the 
veteran claimed that he was unable to work due to a spinal 
injury in 1964.  

A July 1967 medical report of C. J. York, M.D., reflected a 
diagnosis of intervertebral disc syndrome of L3-4, and it was 
stated that the primary etiology of the veteran's complaint 
of back trouble was believed to have resulted from injuries 
sustained in an automobile accident in May 1964.  

In a December 1967 report from Harry Yoffee, M.D., the 
veteran related that he had sustained an injury to the left 
knee and back during service, but that his progressive back 
pain began in May 1964 when he injured his lumbar spine and 
left shoulder.  A chiropractor indicated having treated the 
veteran for lumbosacral sprain in March 1974.  

The other private records, including hospital records, dated 
from 1971 to 1979 reflect treatment of degenerative disc 
disease of the left knee and lumbar spine, arthritic pain of 
the joints and bilateral trapezius pains.  

A January 1982 record from Barnie VanZant, M.D., indicates 
that the veteran was seen for shoulder and low back pains off 
and on for years.  He was then admitted to the hospital with 
complaints of having marked lumbar area pain and joint area 
pain involving the left shoulder and left knee.  

The veteran gave a history of having been injured while in 
service in Germany in 1951-52 (there were no references to 
injuries from the May 1964 automobile accident).  

The final diagnosis was that of degenerative disc disease 
between L4 and L5; this disease had been shown as minor on X-
ray studies, which also indicated that there had been no 
change since February 1976.  

The private records also indicate that the veteran was 
involved in an automobile accident in April 1984, sustaining 
a lumbosacral strain as a result, and thereafter underwent 
physical therapy.  X-ray studies of the lumbar spine area 
showed minimal degenerative disc disease.  

A November 1984 neurological consult indicated that the 
veteran's past medical history was positive for an injury in 
Korea [sic] in which the jeep in which he was riding 
overturned and that he subsequently had pain in his left 
shoulder and low back, which had completely resolved.  

A June 1994 statement of a chiropractor indicated that he had 
treated the veteran since January 1993 for lumbar disc 
syndrome.  The neurological examination reports, dated in May 
and June 1994, indicated that the veteran had a history of 
low back pain after motor vehicle accidents that occurred in 
1990, 1991, 1992 and June 1994, all of which aggravated the 
veteran's back condition (the June 1994 accident also 
reportedly resulted in pain in the left shoulder, left knee, 
and left ankle).  

The other medical records show treatment, including physical 
therapy, for the low back and shoulder after motor vehicle 
accidents in September 1990, August 1991, January 1992 and 
June 1994.  

An MRI of the lumbar spine in October 1995 showed evidence of 
disc desiccation, herniated nucleus pulposus, stenosis and 
arthritis.  

In statements and testimony, the veteran asserted that he had 
injured his back in basic training.  He claimed that he 
reinjured it when he fell out of a jeep in a convoy accident 
and, while moving heavy equipment, in Germany in 1952.  

He also claimed that he had injured his left shoulder in the 
jeep accident, while playing football, and while moving heavy 
equipment in service.  He asserted that he injured his left 
knee while boarding a trolley car in Germany when he slipped 
on icy pavement and while moving heavy equipment.  

He also asserted that he had injured his nose while boxing in 
service (he also claimed that his nose was broken).  He 
claimed that he had experienced problems with his back, left 
shoulder, left knee and nose ever since his injuries in 
service.  

The additional, nonduplicative evidence received since the 
May 1996 RO decision includes that of VA and private medical 
records and statements and testimony of the veteran, his wife 
and son.  

The VA medical records received since May 1996 consist of 
ongoing outpatient treatment for chronic low back pain (to 
include lumbar epidural steroid blocks).  A May 1996 record 
indicates that the veteran reported suffering injuries to his 
back, left knee and left ankle during service.  The diagnosis 
was that of chronic lumbosacral spine sprain.  

The other outpatient records refer to a low back condition 
with sciatica.  The outpatient records also show that the 
veteran was involved in a motor vehicle accident in September 
1999, with subsequent complaints of lower back pain.  A CT 
scan of the lumbosacral spine in April 2002 reveals moderate 
to severe canal stenosis, bilateral facet hypertrophy and a 
possible protruded disc.  

The private medical records received since May 1996, in 
support of the veteran's claim, consist of treatment records, 
dated from 1995, from various doctors, to include Gaetano 
Scuderi, M.D., Howard Reinfeld, M.D., Barnie VanZant, M.D., 
and Dr. Connie Steele.  The records show ongoing treatment 
for low back, left lower extremity, and left shoulder pains.  

The treatment records also show that the veteran was involved 
in motor vehicle accidents in September 1999, April 2000 and 
July 2001, with subsequent complaints of lower back pain 
radiating to the left leg and left shoulder pain.  

In December 2001, the veteran complained of having pain and 
soreness about the left shoulder; the diagnosis was that of 
left acromioclavicular bursitis.  

A December 2002 MRI of the lumbosacral spine reveals changes 
of degenerative disc disease with desiccation, annular bulge 
and facetal hypertrophy producing impingement.  

In statements and testimony, the veteran maintains that he 
injured his back during basic training in service and 
reinjured his back in Germany playing football, trying to 
board a trolley and falling off a jeep.  He claims that, 
during service, he also injured his left shoulder playing 
football, his left ankle playing baseball, and his left knee 
trying to board a trolley in Germany.  

Additionally, the veteran claims that, while home on a pass, 
he was beaten up by the local "constable" and suffered a 
nose injury.  He claims that his conditions were chronic and 
had been treated since service.  

The veteran's wife (who married him in September 1954 but 
apparently knew him since 1947) testified that she had 
visited the veteran in the hospital after he had been beaten 
up while home from the service and when his face appeared 
swollen.  She said that, just after he left the service, the 
veteran walked with a cane and had something around his back.  
The veteran's son affirmed the testimony of the veteran and 
his wife.  

It is noted that for the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In 
Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holdings in Justus and Evans v. Brown, 9 
Vet. App. 273 (1996), that the credibility of the evidence is 
to be presumed, was not altered by the Federal Circuit 
decision in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In regard to the evidence submitted since the May 1996 RO 
decision, the Board finds that, to the extent that it 
included duplicative service and post-service medical 
records, these redundant documents cannot constitute new 
evidence.  

The additional, nonduplicative medical records from the VA 
and private doctors, dated from 1995, show treatment for 
ongoing disorders of the lower back, left lower extremity and 
left shoulder, many years after service.  They also showed 
that the veteran was involved in three motor vehicle 
accidents, which exacerbated his disorders.  

It was previously known that the veteran had post-service low 
back, left shoulder, left knee and left ankle disorders.  It 
was also previously known that he had been involved in 
automobile accidents in May 1964, September 1990, August 
1991, January 1992 and June 1994, which resulted in treatment 
for the claimed disorders.  

Thus, these additional medical records are cumulative, not 
new, evidence.  They are also not material evidence, as they 
do not serve to link the current conditions to disease or 
injury in service, and the records are not so significant 
that they must be considered in order to fairly decide the 
merits of the claims.  38 C.F.R. § 3.156(a).  

As for the claimed residuals of a nose injury, the Board 
notes that the veteran submitted, both before and after May 
1996, VA and private medical records referable to ongoing 
treatment of post-nasal drip and congestion, diagnosed as 
allergic rhinitis.  (Service connection for allergies has 
been denied by both the RO and Board.)  

Otherwise, the medical records do not show treatment for a 
nose injury during service or a current disability of the 
nose due to service.  

The records submitted since May 1996 are not new, nor are 
they material evidence as they do not provide medical 
evidence of a current nose condition or a nexus between a 
current condition and the alleged nose injury in service.  
They are not so significant that they must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

Since the May 1996 RO decision, the veteran also submitted 
additional written statements and testimony essentially 
reiterating his previously made contentions.  His statements 
are cumulative and redundant, not new, evidence.  

The only difference of note in regard to his testimony is 
that he now claims that his nose was injured by local police, 
instead of while boxing as previously alleged.  His wife 
stated that his face was swollen when she visited him in the 
hospital.  

Even if presumed to be credible, this evidence is not 
material in that it does not provide evidence of a current 
nose disability or a nexus between a current condition and 
the alleged nose injury in service.  

Also, the veteran's wife testified that, after service, she 
saw the veteran walking with a cane with something around his 
back.  Such testimony cannot constitute new evidence, 
particularly in light of the fact that the VA medical records 
show that the veteran was seen for a complaint of back pain 
in May 1953, soon after his discharge.  This evidence was 
previously considered by the RO and Board.  

None of the evidence submitted since the May 1996 RO decision 
is both new and material.  38 C.F.R. § 3.156; Vargas-
Gonzalez, supra.  

The Board concludes that new and material evidence has not 
been submitted since the May 1996 RO decision that denied the 
veteran's application to reopen claims for service connection 
for residuals of a back injury, left shoulder injury, left 
knee injury, left ankle injury and a nose injury.  Thus, the 
claims have not been reopened, and the May 1996 RO decision 
remains final.  


II.  Increased Rating Claim

A.  Factual Background

The veteran served on active duty from January 1951 to 
January 1953.  The service medical records show that he 
received treatment for tonsillitis.  

In a December 1953 decision, the RO granted service 
connection and a noncompensable rating for tonsillitis.  

Subsequent VA records indicate that, in February 1954, the 
veteran underwent a tonsillectomy.  

In a March 1980 decision, the RO assigned a 10 percent rating 
for the service-connected tonsillitis.  In a July 1986 
decision, the Board denied a rating in excess of 10 percent 
for the service-connected disability, characterized then as 
residuals of a tonsillectomy.  In a June 1987 decision, the 
RO reduced, from 10 percent to no percent, the rating for the 
service-connected tonsillitis.  

In a January 1991 decision, the Board denied service 
connection for chronic laryngitis and allergies.  The veteran 
appealed this decision to the U.S. Court of Appeals for 
Veterans Claims (Court), and in a January 1993 Memorandum 
Decision, the Court affirmed the Board's decision.  

In an April 1993 statement, Irvin Bembry, M.D., indicated 
that the veteran had chronic laryngitis and recurrent 
tonsillitis, related to a longstanding allergy problem.  

In May 1993, the RO received the veteran's claim for an 
increased rating for his service-connected tonsillitis.  

In a December 1993 decision, the RO denied a compensable 
rating for the service-connected tonsillitis.  

The private medical records, dated from October 1978 to 
December 1994, show treatment for upper respiratory infection 
and allergies.  The veteran's complaints included those of 
cough, cold, congestion, aching ears and sore throat.  

In a December 1994 statement, Irvin Bembry, M.D., indicated 
that the veteran had been seen on numerous occasions during 
the past 12 years with chronic recurring episodes of 
pharyngitis with manifest post-nasal drainage, red and 
inflamed pharynx, and repeated bouts of laryngitis.  

The doctor noted that the veteran was receiving ongoing 
desensitization injections through VA, but that his symptoms 
continued to recur.  

In a December 1994 statement, the veteran asserted that he 
has received treatment for hoarseness, pharyngitis with 
manifested post-nasal drainage, inflammation of the pharynx, 
laryngitis, allergies, upper respiratory infections and ear 
infections.  

A May 1995 VA outpatient record indicates that the veteran 
complained of having had laryngitis off and on for 40 years.  
It was noted that he received allergy shots.  An examination 
showed that the oral cavity was within normal limits.  The 
nasal cavity showed mucous drainage.  The assessment was that 
of no sign of infection.  

At a May 1995 RO hearing, the veteran testified that, since 
his tonsillectomy in 1954, he had had problems to include 
inflammation and soreness of the throat, laryngitis, and 
swelling of the lymph nodes.  He said that he received 
Penicillin for infections, to include upper respiratory 
infection.  

The veteran also said that he had frequent sore throats that 
lasted as long as a month.  He asserted that he was told by 
private and VA doctors that there was a relationship between 
his sinus infections and his throat infections.  He also said 
that he had laryngitis about two to three times a month.  

A June 1995 VA outpatient record indicates that the veteran 
complained of having intermittent laryngitis.  An examination 
showed no lesions or tonsils in the oral cavity.  The larynx 
had full range of motion and no lesions.  The diagnosis was 
that of no infection.  

In a statement received in October 1995, the veteran asserted 
that he had complaints of having tonsillitis, laryngitis and 
sore throat with hoarseness during service and in the years 
immediately following service.  He argued that he should have 
been compensated for these complaints at that time.  
Presently, he indicated that he received treatment at the VA.  

The VA outpatient records in 1995 and 1996 show that the 
veteran continued to be seen in the allergy clinic for 
"desensitization" shots.  

In an April 1996 statement, the veteran alleged that his 
chronic laryngitis condition had deteriorated.  

In a May 1996 decision, the RO determined that new and 
material evidence had not been received to reopen a claim of 
service connection for laryngitis and allergies.  The veteran 
did not appeal the decision.  

The VA records in June 1997 show that the veteran was seen 
with repeated episodes of pharyngitis and bronchitis.  It was 
noted that he also had congestion and possible inhalant 
allergies.  

On examination, the veteran's oral cavity was essentially 
benign, with minimal post-nasal drip.  The larynx was normal, 
with slightly enlarged lingual tonsils.  The diagnosis was 
allergic rhinitis and pharyngitis secondary to post-nasal 
drip (from rhinitis).  He was to follow up with an allergist.  

A June 1997 memorandum from the allergy department indicates 
that the veteran had pale, minimally swollen turbinates, 
post-nasal drip and slightly enlarged lingual tonsils.  The 
assessments were those of allergic rhinitis, bronchitis and 
upper respiratory infection.  

In a July 1997 decision, the RO assigned a 10 percent rating 
for the service-connected tonsillitis, effective on June 3, 
1997.  

In an August 1997 statement, the veteran indicated that he 
continued to disagree with the rating assignment, asserting 
that recent treatment records showed hoarseness, nodules of 
the cords and edema and that his condition was painful.  

The VA outpatient records in August 1997 show that the 
veteran complained of having throat pain.  He reported a 
history of reflux.  An examination of the oral cavity was 
within normal limits.  There was edema and erythema of the 
bilateral arytenoids.  The assessment was that of a sore 
throat that was most likely secondary to reflux.  There was 
also an assessment of allergic rhinitis.  

In an August 1997 statement, the veteran indicated that he 
continued to disagree with the rating assigned for his 
service-connected tonsillitis.  He argued that VA treatment 
records showed that he suffered hoarseness and nodules of 
cords ("edema").  He also alleged that his condition was 
painful.  

A February 1999 VA outpatient record indicates that the 
veteran was seen for hoarseness, sore throat and reflux.  It 
was noted that he had a biopsy of his larynx in 1980, which 
was negative for cancer, and that he had had a hoarse voice 
ever since then.  

On examination, the oral cavity did not show any lesions.  
The false vocal cords were hypertrophied, and the true vocal 
cords were normal and without lesions.  The voice quality was 
strained.  The assessment was that of suspicion of functional 
disorder.  The veteran was referred to speech pathology.  

At a February 1999 Board hearing, most of the veteran's 
testimony was not able to be transcribed due to damage to the 
tape of that proceeding.  In a portion that was transcribed, 
the veteran stated that he received continuous VA medical 
treatment.  

The VA outpatient records show that, in March 1999, the 
veteran was seen in speech pathology with reported problems 
involving his throat and voice.  On examination, the oral 
cavity was unremarkable.  His vocal cord edges were smooth 
and straight, and vocal cord mobility was normal.  The 
impression was that of conversion voice disorder in 
combination with reflux laryngitis etiology, that is, 
hyperfunctional behaviors exaggerated the degree of 
dysphonia.  

In August, September, and October 1999, the veteran received 
weekly allergy shots.  From June 1999 to October 1999, he saw 
a speech pathologist for treatment of a hyperfunctional voice 
disorder.  

In June 1999, the veteran reported that he had been hoarse 
for many years and that his throat was sore, probably from 
allergies.  It was also noted that he had a history of 
increased irritation to the larynx subsequent to 
gastroesophageal reflux disease.  It was noted that aphonia 
and extreme laryngeal tension were not apparent.  One record 
indicates an assessment of history of reflux laryngitis and 
muscular tension dysphonia.  Another record notes that the 
veteran reported having heart palpitations that might be 
heartburn in that he was previously noted to demonstrate 
symptoms of laryngo-pharyngeal reflux.  

In March 2000, it was noted that he was receiving allergy 
shots.  On examination, his nose and throat were clear.  

In an August 2000 statement, the veteran asserted having 
several physical problems, including difficulty swallowing 
and allergies.  In a March 2001 statement, the RO informed 
him that service connection for these problems were 
previously denied by the RO and Board and that to reopen his 
claims he must submit new and material evidence.  

At an April 2001 Board hearing, the veteran testified that he 
currently received treatment for his tonsillitis from a 
private physician and had swallowing problems and some 
hoarseness.  He also noted that he took Penicillin and had 
polyps under his vocal cords.  His wife testified to his 
ongoing throat problems.  

The outpatient records dated in 2001 show that the veteran 
seen for immunotherapy in regard to allergies.  He also 
complained of having a runny nose, congestion and cough.  The 
examinations showed no pharyngitis, marked turbinate edema 
with mild erythema, and a clear oral cavity.  He had 
diagnoses of allergic sinusitis, rhinitis and asthma.  

The private medical records, dated from December 1994 to July 
2002, show treatment for allergic rhinitis, external otitis, 
and chronic pharyngitis.  The veteran's complaints included 
those of stuffy nose, stuffy ears, soreness about the ear and 
throat, hoarseness and some coughing.  

On a July 2002 VA examination, the veteran reported that, 
ever since he had a tonsillectomy, he had had a sore throat 
with episodes recurring five to six times per year.  He 
complained of having alternating nasal congestion, which he 
believed to be due to the tonsillectomy.  

He complained of having waxing and waning dysphonia with 
pitch breaks, which he believed had been present since the 
tonsillectomy.  He reported that the dysphonia occurred six 
times yearly, with each episode lasting only a matter of a 
week.  He complained of having bilateral cranial headaches, 
which he believed was secondary to the tonsillectomy.  He 
reported some presyncopal symptoms, but no true vertigo, 
which he thought might also be related as well.  He 
complained of having a globus sensation and nonproductive 
cough, and confirmed reflux symptoms and tasting stomach acid 
in his mouth.  Also noted were alternating nasal congestion 
with occasional purulent discharge and allergies that 
included itchy, scratchy, watery eyes and runny nose, 
occurring throughout the year.  

On examination, the veteran did not appear significantly 
dysphonic.  There was no significant straining in his voice 
other than a mild raspy quality.  An anterior rhinoscopy 
revealed a platyrrhine nose with open airway bilaterally.  An 
oral cavity and oropharynx examination revealed bilateral 
tonsillar fossae to be devoid of tonsillar tissue.  The 
pillars had been nicely preserved, and there was some 
excellent post tonsillectomy result.  Palpation of the neck 
was benign.  

A flexible nasal laryngoscopy was performed, showing clear 
nasal passages and a right septal deviation.  There was no 
pus, polyps or purulence noted.  The nasopharynx had an 
adenoid pad, and there was no evidence of scarring from a 
prior adenoidectomy.  The oropharynx was entirely benign.  
The vallecula was clear, although there were normal full 
lingual tonsils filling it.  

The true vocal cords moved well, bilaterally.  There was 
significant erythema and edema of arytenoids in the false 
vocal cords.  There was no evidence of any premalignant 
changes of the vocal cords in any way.  There were no polyps 
or nodules.  The cords were mildly thickened, and there was 
very mild Reinke's edema, although this was noted as being 
consistent with laryngopharyngeal reflux.  

In the examination diagnosis, the VA examiner stated that 
there was no evidence of any residual complication following 
the tonsillectomy.  He stated that the surgical result was 
"excellent" and that the anterior and posterior pillars 
remained intact.  Further, there was no evidence of regrowth 
of the palatine tonsils.  

The VA examiner opined that the dysphonia that the veteran 
intermittently experienced was secondary to the 
laryngopharyngeal reflux.  The examiner also diagnosed the 
veteran with allergic rhinitis, mild to moderate, and opined 
that none of the veteran's complaints of dysphonia, 
alternating nasal congestion, and headaches were related in 
any way to his tonsillectomy.  

The VA outpatient records show that, in August 2002, the 
veteran complained of having reflux problems and reported 
that he was advised by a VA examiner to seek medication for 
heartburn.  The diagnosis was that of gastroesophageal reflux 
disease.  


B.  Legal Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The VCAA and the 
implementing regulations pertinent to the issue on appeal are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations, among other 
things, provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decision (in December 1993), Statement of the Case (in 
October 1994), Supplemental Statements of the Case (in June 
1995, March 1996, May 1996, November 1996, January 1997, May 
1997, July 1997, September 1997 and October 2002), the RO has 
notified him of the evidence needed to substantiate his 
claim.  

Further, in an April 2002 letter, the Board also notified the 
veteran of what evidence he was responsible for obtaining and 
what evidence the VA would procure.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claims, to include requesting 
medical records to which the veteran has referred (i.e., from 
the VA and private providers).  

The RO has also sought and obtained an examination, conducted 
in July 2002, regarding the issue at hand.  

Additionally, the RO has provided the veteran with the 
opportunity for hearings at the RO, before a local hearing 
officer in May 1995 and before undersigned Veterans Law 
Judges in February 1999 and April 2001.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
2002).  

The veteran is seeking an increased rating for his service-
connected residuals of a tonsillectomy.  There is no specific 
Diagnostic Code for residuals of a tonsillectomy.  His 
disability is currently evaluated as 10 percent disabling by 
analogy to 38 C.F.R. § 4.97, Diagnostic Code 6516 (2002), for 
chronic laryngitis.  

Under Diagnostic Code 6516, hoarseness, with inflammation of 
cords or mucous membrane, warrants a 10 percent rating.  A 30 
percent rating requires hoarseness, with thickening or 
nodules of cords, polyps, submucous infiltration, or pre-
malignant changes on biopsy.  

The Board observes that the provisions of 38 C.F.R. § 4.97, 
concerning the evaluation of respiratory disabilities, were 
revised, effective October 7, 1996.  See 61 Fed. Reg. 46,720 
(1996).  As the veteran's claim for an increased rating for 
residuals of a tonsillectomy was pending when the regulations 
pertaining to respiratory disabilities were revised, he is 
entitled to the version of the law most favorable to him, 
although the new criteria are only applicable to the period 
of time after their effective date.  Karnas v. Derwinski, 1 
Vet. App. 308 (1990); VAOPGCPREC 3- 2000.  

Under the old criteria for Diagnostic Code 6516 (1996), a 10 
percent rating requires moderate chronic laryngitis with 
catarrhal inflammation of the vocal cords or mucous membranes 
and moderate hoarseness.  

A 30 percent rating requires severe chronic laryngitis with 
marked pathological changes such as inflammation of the vocal 
cords or mucous membranes, thickening or nodules of the vocal 
cords or submucous infiltration and marked hoarseness.  

In this case, a careful review of the medical evidence does 
not indicate that the veteran has any significant residuals 
from his service-connected tonsillectomy.  

The veteran has received private and VA treatment for 
allergies and chronic laryngitis, which are manifested by 
rhinitis, pharyngitis, congestion, post-nasal drip and sore 
throat.  He has also been treated for upper respiratory 
infection, otitis externa, bronchitis, and asthma.  However, 
these conditions are not service connected nor are they shown 
to be related to the service-connected tonsillectomy.  

In 1999, he received speech therapy at VA for a voice 
disorder that was attributed to reflux laryngitis and 
muscular tension dysphonia.  On the most recent VA 
examination, in July 2002, the examiner found that the result 
of the tonsillectomy was excellent, with no residual 
complication.  

Moreover, the VA examiner discounted any relationship between 
the veteran's complaints (e.g., sore throat, nasal 
congestion, dysphonia, and headaches) and the tonsillectomy.  

In the Board's judgment, the residuals of tonsillectomy are 
properly evaluated under Diagnostic Code 6516 because the 
functions affected, the anatomical localization, and the 
symptomatology are more closely analogous to chronic 
laryngitis than to any other schedular disorder, including 
the Diagnostic Codes pertaining to sinusitis, aphonia 
(incomplete aphonia is evaluated as laryngitis), allergic 
rhinitis, and injury to the pharynx.  

The old Diagnostic Code 6516 requires marked pathological 
changes, such as inflammation of the affected area, 
thickening or nodules of the affected area, and marked 
hoarseness for a 30 percent rating to apply.  

The revised Diagnostic Code 6516 requires hoarseness, with 
thickening or nodules in the affected area, polyps, submucous 
infiltration, or pre-malignant changes on biopsy for a 30 
percent rating to apply.  Because the evidence does not show 
that the veteran has any significant residuals of the 
tonsillectomy, a rating in excess of 10 percent is not 
warranted.  

In sum, there is no basis for an increased schedular rating 
for the veteran's service-connected residuals of a 
tonsillectomy under any Diagnostic Code of the VA's Schedule 
for Rating Disabilities (38 C.F.R. Part 4).  

Although the veteran claims that he has many problems 
associated with his in-service tonsillitis and post-service 
tonsillectomy, to include sore throat, dysphonia and 
hoarseness, pharyngitis with manifested post-nasal drainage, 
inflammation of the pharynx, laryngitis, allergies, upper 
respiratory infections, ear infections, and headaches, his 
assertion is not supported by the medical evidence.  
Moreover, the veteran is not competent to provide evidence 
that requires medical expertise.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

In conclusion, the preponderance of the evidence is against 
the claim for a rating in excess of 10 percent for the 
veteran's service-connected residuals of a tonsillectomy.  

Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

As new and material evidence has not been submitted to reopen 
the claims of service connection for residuals of a back 
injury, left shoulder injury, left knee injury, left ankle 
injury and nose injury, the appeal to this extent is denied.  

An increased rating for the service-connected residuals of a 
tonsillectomy is denied.  


________________________________         
_______________________________
D. C. SPICKLER			     LAWRENCE M. SULLIVAN	
         Veterans Law Judge,   			  Veterans 
Law Judge,
    Board of Veterans' Appeals		         Board of 
Veterans' Appeals


_______________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

